Citation Nr: 1226149	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for renal dysfunction.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  In November 2011 and April 2012, the Board remanded the case for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Type 2 diabetes was not shown during service or for many years thereafter; and the preponderance of the evidence is against finding that currently diagnosed diabetes is related to active military service or events therein.  

2.  Even assuming that VA medical treatment, to include prescribing Metformin and the April 2008 surgery, resulted in additional disability, i.e., renal dysfunction, the preponderance of the evidence is against finding that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical or surgical treatment; or, an event not reasonably foreseeable.  There is no indication that the surgery was performed without the Veteran's informed consent.  




CONCLUSIONS OF LAW

1.  Type 2 diabetes was not incurred or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for compensation under 38 U.S.C.A § 1151 for renal dysfunction as a result of VA medical and surgical treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate a claim under 38 U.S.C.A. § 1151, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice how VA assigns disability ratings and effective dates.  A July 2009 statement of the case set forth the laws and regulations pertaining to service connection and provided notice as to the information needed to substantiate that claim.  The appeal was most recently readjudicated in the May 2012 supplemental statement of the case.  

VA also fulfilled its duty to assist the Veteran.  The claims folder contains service treatment records and VA medical records.  Information in the claims folder indicates that the Veteran receives benefits from the Social Security Administration, however, those benefits are based on age and not disability.  The Veteran has not identified those records as relevant and a remand to obtain those records would serve no useful purpose.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Board acknowledges that the Veteran was not provided a VA examination to determine the etiology of his diabetes.  As discussed in further detail below, there is no evidence of this disability during service or for many years thereafter and evidence of record does not suggest a relationship between current disability and active service.  The requirements for a VA examination are not met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA medical opinion was obtained addressing the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for renal dysfunction due to medication prescribed for diabetes.  At the hearing, the representative alleged that renal dysfunction was caused by the April 2008 heart bypass surgery.  The record was held open so that the Veteran could submit a statement from a physician endorsing that theory.  To date, the Veteran has not submitted such a statement.  On review, there is no competent evidence suggesting that VA failed to follow the appropriate standard of care with regard to the April 2008 heart surgery and subsequent care.  Without competent evidence supporting this theory of entitlement the Board declines to request an opinion addressing this theory.  

The Veteran has had an opportunity to present pertinent evidence and testimony and there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

Service connection for type 2 diabetes

In January 2009, the RO denied entitlement to service connection for type 2 diabetes.  In February 2009, the Veteran stated "[a]s to service connection for diabetes, I did not request this."  In his August 2009 Form 9, the Veteran reiterated his statement, but still indicated that he wished to appeal this issue.  

At the hearing, the Veteran testified that he did not know if he had any problems with diabetes during service and that he was not diagnosed with diabetes until 2000.  

In general, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including diabetes, if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Service treatment records do not show a diagnosis of diabetes.  On separation examination in February 1958, the Veteran's endocrine system was reported as clinically normal.  Urinalysis was negative for sugar.  

In his November 2003 VA Form 21-526, the Veteran reported that he was a diabetic and that his disability began in June 2000.  Review of VA treatment records shows a current diagnosis of diabetes.  

On review, there is no evidence of diabetes during service or for many years thereafter.  Additionally, the record does not contain competent evidence relating the current diagnosis to active military service or events therein.  

The Board acknowledges that if a veteran was exposed to an herbicide agent during active service, certain diseases, including type 2 diabetes, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  Veterans who served in Vietnam during the applicable time period set forth by regulation, and veterans who served with certain units in or near the Korean Demilitarized Zone (DMZ) during the applicable time period, are presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii), (iv).  

In his original claim, the Veteran denied in-service exposure to Agent Orange.  There is no indication that he served in Vietnam and he has not alleged as such.  Additionally, while the Veteran's DD Form 214 shows 11 months of foreign service and he testified that he was stationed in Korea, there is no indication that he served with one of the identified units during the required time period (from April 1, 1968 to August 31, 1971).  As noted, the Veteran's service was in the 1950's.  On review, service connection for type 2 diabetes on a presumptive basis due to herbicide exposure is not warranted.  

Simply put, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2011).  

The appeal is denied.


Compensation under 38 U.S.C.A. § 1151 for renal dysfunction

In January 2009, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for renal dysfunction.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

An appellant may be awarded VA compensation for a qualifying additional disability caused by VA medical care in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151.  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id. 

To determine whether a veteran has additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to medical treatment must meet certain causation requirements.  See 38 C.F.R. § 3.361(c), (d).

To establish causation, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the additional disability, it must be shown that the medical treatment caused the additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

In his June 2008 claim, the Veteran alleged that his renal dysfunction was related to medications that VA prescribed to treat his diabetes.  At the hearing, the representative argued that renal dysfunction may be related to the Veteran's April 2008 heart surgery.  The Veteran testified that after surgery the VA took him off the Metformin.  The Veteran denied any kidney problems until after the heart surgery.  

Review of VA records show that the Veteran was prescribed both Metformin and Glyburide for treatment of his diabetes.  A February 2008 VA note indicates that the Veteran had known coronary artery disease and was presenting for cardiac catheterization.  Diabetes was described as well controlled.  Renal function was mildly insufficient with a creatinine of 1.9.  A March 2008 surgery anesthesia pre-op note indicates past medical history of renal failure.  Creatinine at that time was 1.7 (high).  

On April 11, 2008, the Veteran underwent quadruple coronary artery bypass grafting.  An April 15th critical care note indicates that creatinine was 1.7 but that baseline creatinine was 1.4 to 1.9 in the prior 6 months.  The Veteran was discharged on April 20, 2008.  The surgery was reportedly successful and without complications.  Post-operatively the Veteran developed atrial fibrillation but he was treated with condition resolving.  

A May 27, 2008 VA primary care note indicates that the Veteran had abnormal creatinine post-op.  The plan was to repeat the lab in one to two weeks.  If creatinine was still abnormal, the plan was to stop Metformin.  A May 30, 2008 addendum indicates that the Veteran needed to stop the Metformin as his renal function was abnormal.  Glyburide was increased at that time.  

In December 2008, a VA physician reviewed the Veteran's claims file and provided the following opinion:

In reviewing the C-file the patient was given medication that can ultimately contribute to renal failure but they are appropriate medications for diabetes.  People with diabetes get renal failure due to their diabetes.  I believe it is much more likely that his renal failure was related to is (sic) underlying diabetes mellitus and the medications he was given were appropriate and in no way negligent, careless or lack of proper skill, error in judgment or similar fault of the VA.  In my opinion he was treated appropriately but he did develop a complication of renal failure most likely from his diabetes mellitus.  

VA records dated in August 2011 and February 2012 include a diagnosis of chronic renal insufficiency likely related to diabetes mellitus and hypertension, possibly worsened by coronary artery bypass grafting/coronary artery disease.  

As discussed, entitlement to compensation under section 1151 cannot be established unless certain causation requirements are met.  See 38 C.F.R. § 3.361.  First, the additional disability must be caused by the medical or surgical treatment.  The Veteran was on Metformin since approximately 2000 and while the December 2008 examiner indicated it was more likely that renal failure was due to the underlying diabetes, he also stated that the medications prescribed can ultimately contribute to renal failure.  There was some evidence of renal dysfunction prior to the 2008 heart surgery, but recent medical records indicate that the Veteran's chronic renal insufficiency was possibly worsened by the heart surgery and coronary artery disease.  For purposes of this decision, and resolving reasonable doubt in the Veteran's favor, the Board will assume that VA medical and surgical treatment resulted in additional disability.  

Additional disability in and of itself, however, is not sufficient to establish entitlement to compensation.  There must be some instance of fault on VA's part in furnishing the treatment.  The December 2008 opinion indicates that there was no failure on the VA's part in prescribing the Metformin.  In fact, the medications prescribed were appropriate.  With regard to the heart surgery, the evidence of record does not support a finding of fault or other negligence on VA's part.  The evidence also does not show that kidney problems were unforeseeable.  As noted, the December 2008 examiner stated that the prescribed medications can contribute to renal failure.  Additionally, relevant consent forms pertaining to the surgery indicate various possible complications related to the kidneys, to include kidney failure, kidney infections, and reaction of the kidneys.  

The Board acknowledges the contentions of the Veteran and his representative, but notes that as lay persons, they are not competent to render a medical opinion on a complex question such as causation or the appropriate standards of care with regard to the referenced treatment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Finally, the Board has also considered whether the surgery was accomplished without the Veteran's informed consent.  The Veteran does not contend that consent was inappropriate and on review, informed consent was provided.  See 38 C.F.R. § 17.32.  In this regard, the claims folder contains consent forms for the surgery which discuss the procedure, expected benefits, known risks, and alternatives to the treatment.  The form was signed by the physician, the Veteran, and a witness.  

In summary, and as discussed above, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for type 2 diabetes is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for renal dysfunction is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


